DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-20 recite “a non-hermetic longitudinal seal,” which cannot be found in the specification as originally filed.  

Drawings
The drawings are objected to because the claims refer to “a non-hermetic longitudinal seal” formed from a sheet.  Figures 43B, 44B, 45B, 46B, 47B, 48B and 49-54 appear to disclose the longitudinal seal, however the specification does not refer to this seal as a “longitudinal” seal, but rather refer to this seal as a fin seal or an overlapping seal.  Therefore the claims are not seen to be consistent with the description of the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matoba (US 4961944 cited on IDS) in view of Sugiyama (US 6855356 cited on IDS), and in further view of Wada (JP2006-151395 cited on IDS), Inagaki (JP05-051013 cited on IDS) and Cichowski (US 20120114808 cited on IDS), and in further view of Mir (US 20070087096 cited on IDS), Owensby (US 20070048421) and Tucker (US 20100195939). 
Regarding claim 1, Matoba teaches a packaged food product comprising a food product (see at least figure 1 and 4, item 3) and a package configured to enclose the food product (see figures 1 and 4); the package comprising a sheet forming a longitudinal seal (see figure 14, item 4, for example), the sheet comprising a polymer layer (figure 10, item 11’’) and a paper layer (figure 10, 10’; see column 8, line 58-60; column 8, line 40 to column 9, line 6; column 5, lines 25-27).
Matoba teaches first and second portions of the polymer layer between which would have been a first and second region of the paper layer, because Matoba teaches that that film is folded over itself (see the bags of figures 1, 5b, 14) and where the material of the package can comprise an outer polymer layer (11’’) and an inner paper layer (10’).  (see figure 10; column 8, line 40 to column 9, line 10).  That is, Matoba teaches that the material for the flexible package can be that as shown in figure 10, where the packaging material can comprise an internal paper layer, and an external polymeric layer (see figure 10 and column 8, line 40 to column 9, line 10, and especially column 8, line 67 to column 9, line 6).  Figure 11 of Matoba has only been further relied on as evidence that packaging material can extend to the seal portion of the package.  Because Matoba teaches the packaging material folded over itself to form a bag, Matoba is seen to encompass the bag comprising a first and second region of the paper layer which would have been positioned between first and second portions of the polymer layer.  
Claim 1 differs from Matoba in specifically reciting, “a non-hermetic longitudinal seal” and “the non-hermetic longitudinal seal is formed from a first portion of the polymer layer directly bonded to a second portion of the polymer layer through a first region of the paper layer and through a second region of the paper layer.”
If it could have been construed that Matoba’s seal was not a longitudinal seal, Sugiyama further evidences a first and second portion of the same polymer layer forming a longitudinal seal, (see figure 5 – fin seal) as well as other arrangements (see figures 9a-10b), such that modification of Matoba would have been obvious as substitution of one conventional sealing arrangement for another.   In view of Sugiyama teaching a fin seal (see figure 1) and as Matoba teaches an inner paper layer and an outer polymer layer, it would have been obvious to one having ordinary skill in the art that the use of a conventional longitudinal fin seal would also have resulted in first and second regions of the paper layer positioned between first and second portions of the polymer layer.
Further regarding the sealing of the first and second polymer layer portions through a first and second region of the paper layer, it is noted that Sugiyama teaches a longitudinal fin seals, where the inner film surfaces would be sealed against each other.  
To thus modify Matoba in view of Sugiyama’s teachings of how a longitudinal seal can be arranged (i.e. a fin seal) would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known configurations for similar types of food packages.   
Regarding, “longitudinal seal is formed from a first portion of the polymer layer directly bonded to a second portion of the polymer layer through a first region of the paper layer and through a second region of the paper layer,” given that Matoba teaches sealing the overlapping ends to form the packaging, one skilled in the art would have also reasonably inferred that the polymer directly bonds the overlapping sealing areas through the paper layers.  Further in view of Sugiyama teaching a longitudinal fin seal, the art would further have inferred that the external polymer layers would have been directly bonded to each other through the first and second regions of the paper layer.  
Furthermore, however, it is noted that Wada also teaches sealing a first polymer film (figure 2, item 2) to a second film where the second film comprises an absorbent layer 32, which can be a paper layer (see paragraph 33), together with an outer layer (31) and where the first film surface 2 is fusion bonded to the outer film 31 through the absorbent layer (see paragraph 20-22 of the translation).  Wada teaches that this can be used for venting the package during heating (paragraphs 24-25).  While Wada might teach two separate film layers, Wada also teaches on paragraph 29 that the paper layer can be provided the first film layer as well.  Further regarding the first and second polymer layers being sealed through the paper layer, it is noted that Wada is seen to suggest that the first and second polymer layers are sealed through the paper layer, because Wada teaches a porous non-woven material to which the polymer fibers are bonded.  Furthermore, because Wada teaches that the thermal fusion at 4 is carried out by melting and bonding of the polyester film 2 and the polyethylene film 31, this is seen to suggest that the bonding would also have occurred to some degree through the non-woven fibrous layer (paragraph 21).  In addition, it is noted that Inagaki teaches polymer layers that are melted through a pulp absorbent layer and weakly adhered to each other (see paragraph 18 and the enclosed partial translation and the machine translation – “the two sides” which face each other with the pulp in between are weakly adhered to each other).  Chichowski ‘808 also teaches sealing two films 22, 24 together via seal portion 26 by way of melting a portion of an intervening absorbent layer 36 that includes a paper side and a polymer based side (see figure 2-3, paragraphs 21-22).  Cichowski’808 teaches that this seal can be used for providing self-venting (paragraph 25, 30, 31).
While Matoba teaches using perforations, Matoba is not seen to be limiting to the particular type of venting, and Wada provides an advantage of using the paper layer to keep an appropriate amount of steam while controlling the cooking (see paragraph 24-25), as does Cichowski’808 (paragraph 22, 25, 30, 31).  To thus modify the Matoba and to have the first and second polymer layer be sealed directly to each other through the paper layers would thus have been obvious to one having ordinary skill in the art for achieving the requisite degree of sealing, because Wada recognizes that such sealing can be used for providing a weakened seal, as does Inagaki and Cichowski’808.  It is noted that Cichowski ‘808 is available as prior art against the claims because this application’s earliest effective filing date for having first and second polymer layers, with first and second paper layers there-between as well as the first and second polymer and paper layers forming a longitudinal seal, is seen to be the filing date of Application 61/838179, filed June 21, 2013.  Therefore, Cichowski ‘808 is available as prior art since it was published more than one year from June 21, 2013.  
To thus modify Matoba’s bag so as to have a longitudinal seal with a first polymer layer directly bonded to the second polymer layer through the first and second paper layer would thus have been obvious to one having ordinary skill in the art, for the purpose of using the seam as the expedient for venting the package, while also controlling the amount of steam within the package.  Additionally, Mir also teaches that micro-perforations can also serve as venting means (see paragraph 114-116), as can a delaminating seal (as shown in figure 17C).  Therefore, to modify Matoba and to include first and second paper layers such that first and second regions of a polymer layer are sealed through the paper layers would have been obvious to one having ordinary skill in the art, for the purpose of providing a similar venting of the package through the package seal.  Such a modification would have been an obvious substitution of one conventional expedient for venting (apertures) for another venting expedient (through the seal) for providing a similar function.  
Regarding the longitudinal seal being a non-hermetic seal, it is noted that Matoba suggests a non-hermetic package by teaching that the perforations “may” be covered (see column 7, lines 7-11).  Sugiyama further teaches that the longitudinal seal can comprise a vapor communication means to release pressure resulting from the cooking process (see column 2, lines 51-56; column 4, lines 11-14), thus describing a non-hermetic seal.  Cichowski’808 also suggests that the nonhermetic nature of the seal can be advantageous for controlling the strength of the seal and for releasing the requisite moisture during heating (paragraph 25, 29-31).   Nonetheless, Tucker teaches a non-hermetic longitudinal seal fin seal (see paragraph 42; item 226).  Additionally, Mir teaches non-hermetic seals (see at least, figure 17C, item 912) for the purpose of allowing steam to escape during microwave heating (see paragraph 118) for controlling the release of steam (see paragraph 54). Owensby teaches that the use of a hermetic versus a non-hermetic seal for a heatable package have been conventional expedients for each other (see paragraph 7and 33 - “…may comprise a hermetic seal…”).  Inagaki could be construed as also suggesting a non-hermetic seal because of the weak bonding of the film through the pulp layer, together with the air pressure initially escaping through the pulp layer (see paragraph 21).  In view of these teachings, to modify the combination to have a non-hermetic longitudinal seal would have been obvious for the similar purpose of using a perforations in the seal for controlling the opening of the seal to vent the pressure and steam built up therein. 
Regarding the limitation to claim 1 of “the package is configured to expand and form a space between the food product and the sheet during heating of the packaged food product,”  the combination is seen to teach such a package because the combination is directed to a microwavable package where pressure is generated within the pouch during heating, thus inflating the package, and with subsequent steam release via a vent in the longitudinal seal.  Wada further evidences that the package is configured to expand and thus form a space between the food product and the sheet (see paragraph 21).  Inagaki further evidences this concept (see paragraph 14).
Regarding claim 2, Matoba teaches the paper layer directly laminated onto the polymer layer (see figure 10).
Regarding claim 4, Sugiyama teaches a ventable longitudinal seal (see figure 4a,4b) and therefore, the non-hermetic longitudinal seal as taught by the combination has been taught to be ventable during heating.
Regarding claim 5, Sugiyama teaches that the package can vent only at the longitudinal seal that vents.  To thus modify the combination and only use a longitudinal non-hermetic seal as the vent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known expedients used for venting microwavable packages.
Regarding claim 11, the combination as applied to claim 1 has been incorporated herein.  It is noted that Matoba is seen to teach a packaging sheet that comprises a polymer layer (11’’) bonded to a paper layer (10’)(see figure 10; column 4, line 39; column 8, line 36 to column 9, line 10).  As shown in figure 14 and in view of Sugiyama as discussed above with respect to claim 1, it would have been obvious to one having ordinary skill in the art for a first and second longitudinal side of the sheet to be sealed to form a longitudinal seal.  Since Matoba is directed to packaging food, it would have been obvious to one having ordinary skill in the art to have positioned food within the package.
Regarding crimping a first and second end of the package to enclose the food product therein, while figure 14 of Matoba is not specific as to opposing end seals, it would have been obvious to one having ordinary skill in the art that a pouch having a cylindrical shape as shown in figure 14 would also have required opposing end seals.  For instance, in view of Sugiyama (see figure 4a, 4b), the package as taught by the combination applied to claim 1 further teaches opposing end seals (Sugiyama figure 4a, item 3 and 6) to enclose the food product therein. 
Regarding the longitudinal seal being a non-hermetic seal “formed by sealing a first portion of the polymer layer to a second portion of the polymer layer through a first region of the paper layer and through a second region of the paper layer,” the combination as applied to claim 1 above has been incorporated herein to teach the structural limitations of a non-hermetic seal for the purpose of achieving the desired venting during heating of the packaged food. 
Regarding claim 12, Matoba teaches direct lamination of the paper and polymer layers to each other (see at least, figure 10 and column 5, lines 25-27).
Regarding claim 13, the combination as applied to claim 11 above, teaches a flexible package which is heatable to accumulate pressure within the package during heating and to relieve the pressure at a particular desired point so as to prevent the package from undesirably bursting.  In view of this, it would have been obvious to one having ordinary skill in the art that the polymer layer would also have been configured to form a dome spaced apart from the food product when heated.   Wada further evidences that the package is configured to expand and thus form a dome between the food product and the sheet (see paragraph 21).  Inagaki further evidences this concept (see paragraph 14).
Regarding claim 14, the combination as applied to claims 1 and 11 above is seen to teach a non-hermetic longitudinal seal that would also have vented the package during heating of the packaged product.
Regarding claim 15, Sugiyama teaches that the package can vent only at the longitudinal seal that vents.  To thus modify the combination and only use a longitudinal non-hermetic seal as the vent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known expedients used for venting microwavable packages.
Regarding claim 19, Matoba (see the bags of figure 1, 5b and 14) as well as Sugiyama (figure 3) suggest that the package is formed from a single sheet.


Claims 3, 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 11 above, and in further view of Munson (US 1868069), Harl (WO 2007146640) and Giusti (WO2008010147).
Regarding the limitation to claim 3, which recites that, “the polymer layer is formed from a transparent material, and the first region of the paper layer and the second region of the paper layer are spaced apart from one another to define a window portion of the sheet,” the claim differs from the combination applied to claim 1, in this regard. 
Munson teaches wrappings for food that can comprise a transparent sheet (i.e. transparent polymer layer) which has secured on the inside thereof, two layers of paper (see figure 12 and page 1, 89-94 - where the backing 7 can be paper (p1, L81-93) and where the paper can be positioned on the interior of the transparent film (see page 2, lines 49-65).  Munson teaches that such a structure is advantageous for allowing viewing into the package while also reinforcing the package.  Harl teaches microwavable packages where at least one side can comprise a paper absorbent (paragraph 61), and also teaches portions of the polymer sheet which do not have an absorbent material and thus allow for the transparency of the polymer layer to view the contents (see paragraph 68). Paragraph 68 further teaches that such transparent portions can be positioned on the sides of the bag.  Harl thus also teaches that the package comprises a polymer layer formed from a transparent material.  Giusti teaches that it has been desirable provide wrappings for food products that have a strip of transparent material that separates two layers of paper (see page 4, lines 18-25).   Munson, Harl and Giusti thus teach that providing separation between first and second paper layers has been conventional in the art of packaging food as well as microwavable food packaging for being able to view the contents of the package.  Thus, to modify the combination and provide a first and second paper layer, together with a transparent third section there-between, as taught by Munson, Harl and Giusti would therefore have been obvious to one having ordinary skill in the art for the purpose of providing visibility into the interior of the package. 
Regarding claim 8, Matoba teaches that the packaged food product can also comprise a tray that supports the food (see figure 5a) and where the tray can also comprise an absorbent (see figure 5b, item 10).  
Modification of the combination in this regard would have been obvious to one having ordinary skill in the art for the purpose of containing/securing the food product within the package.
Claim 8 differs in specifically reciting, “the tray being arranged such that the food product is directly visible to an observer disposed external to the packaged food product through a window portion of the polymer layer.”  
However, Harl, Munson and Giusti, as already discussed above, teach wrappings for food that can comprise a transparent sheet comprising internal paper layers that are spaced apart from each other so as to be able to view the contents of the package.  
Thus, to modify the combination and provide transparent material for the polymer layer with the spaced apart a first and second paper layer, as taught by Harl, Munson and Giusti, would have been obvious to one having ordinary skill in the art for the purpose of providing visibility into the interior of the package. 
Regarding claims 10 and 18, Munson teaches that the window portion of the package does not include the paper layer (because the window portion as taught by Munson is the transparent polymer material).  The window portion as shown in figure 12 and 3 is positioned between opposing end seals.  Regarding the end seals being crimped ends while figure 14 of Matoba is not specific as to opposing end seals, it would have been obvious to one having ordinary skill in the art that a pouch having a cylindrical shape as shown in figure 14 would also have required opposing end seals.  For instance, in view of Sugiyama (see figure 4a, 4b),  the package as taught by the combination applied to claim 1 is seen to define a cylindrical central region and opposing end seals (Sugiyama figure 4a, item 3 and 6), with the cylindrical central region being disposed between the opposing end seals.  Therefore, the combination is seen to suggest that the window portion would have been positioned between opposing end seals formed by crimping ends of the sheet at opposing ends of the longitudinal seal.


Claims 5, 6, 7, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1, 4, 11 and 14, which relies on Matoba as the primary reference, and in further view of Jones (US 20090202756).
Further regarding claims 5 and 15, Sugiyama teaches that the package can vent only at the longitudinal seal that vents. It is further noted that Jones teaches that it has been conventional in the art to provide vent regions on multiple seals in the package (see figure 1, item 5; paragraph 13 - “the position of the lacquered region 5 can be varied to suit the particular application and it may be located in one or more of the other seals 2 and 3.  Alternatively, multiple vent regions may be provided in one or more of the seams 2, 3, 4.”).     To thus modify the combination and only use a longitudinal non-hermetic seal as the vent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known expedients used for venting microwavable packages.
Regarding claim 6, figure 14 of Matoba is seen to suggest a cylindrical central region.  
Regarding opposing end seals as recited in claim 6 and “crimping the first end and the second end of the package comprises sealing end portions” as recited in claim 16, while figure 14 of Matoba is not specific as to opposing end seals, it would have been obvious to one having ordinary skill in the art that a pouch having a cylindrical shape as shown in figure 14 would also have required opposing end seals.  For instance, in view of Sugiyama (see figure 4a, 4b), the package as taught by the combination applied to claim 1 is seen to define a cylindrical central region and opposing end seals that are crimped (Sugiyama figure 4a, item 3 and 6), with the cylindrical central region being disposed between the crimped opposing end seals.  
Regarding each opposing end seal is formed from end portions of the polymer layer directly bonded through end portions of the paper layer, as recited in claims 6 and 16, Matoba teaches that the packaging material can be a sheet having a polymer layer and a paper layer, which can extend the length of the packaging material (see figure 11), such that it would have been obvious to one having ordinary skill in the art for the opposing end seals to be formed from end portions of the polymer layer directly bonded through end portions of the paper layer.  
Furthermore, Wada also suggests end seals that are formed by directly bonding polymer layer end portions through the paper layer, as does Cichowski’808 as discussed above with respect to claim 1.
Regarding the limitation of, “the package vents through the opposing end seals during heating of the packaged food product,” as recited in claim 6 and “the package vents through the first end and the second end during heating of the packaged food product” as recited in claim 16, Wada teaches end seals that can also be vented as discussed above with respect to claim 1.  Cichowski’808 also teaches end seals that can be weakened to provide venting of steam at one or more portions (see paragraph 29).  Inagaki also teaches end seals (figure 3) where the polymer layers are bonded through an absorbent layer, as discussed above with respect to claim 1.  It is further noted that Jones teaches that it has been conventional in the art to provide vent regions on multiple seals in the package (see figure 1, item 5; paragraph 13 - “the position of the lacquered region 5 can be varied to suit the particular application and it may be located in one or more of the other seals 2 and 3.  Alternatively, multiple vent regions may be provided in one or more of the seams 2, 3, 4.”).  
As the combination already teaches providing a longitudinal seal and end seals, to thus modify the combination and to also be able to vent through opposing end seals would have been obvious to one having ordinary skill in the art, for achieving the requisite venting during heating of the package.
 Regarding claims 7 and 17, in view of Wada, Inagaki and Jones, the combination teaches that the package does not include a vent other than through the non-hermetic longitudinal seal or through the opposing end seals.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 8 and 11 above, which relies on Matoba as the primary reference, and in further view of Wantanabe (JP2001-097470) or Johns (US 6455084). 
Regarding claims 9 and 20, Matoba teaches that the tray comprises a base, a first side and a second side (see figure 5b).  
Further regarding claim 9, which recites “the base being disposed adjacent the longitudinal seal such that the base is disposed intermediate the food product and the longitudinal seal,” and regarding claim 20 which recites, “further comprising positioning a tray in the package between the food product and the longitudinal seal,” the combination applied to claims 8 and 11 is not specific in this regard.
However, Wantanabe (JP2001-097470) discloses a “tray” with a base, first and second side (figure 2, item 4); and where the food product rests on the “tray” and the base of the tray is positioned intermediate the food product and a longitudinal seal (2).    Johns also evidences a food product on a tray (figure 5, item 52) and where the tray bottom is intermediate the food product and the longitudinal seal (see figure 3, which shows a longitudinal seal 34 and which is a bottom view of the package).
Thus, in view of the tray as shown in figure 5b of Matoba, and in view of Wantanabe and Johns teaching the food product resting on a base of a tray that is intermediate the food and a longitudinal seal, the combination suggests positioning the bottom side of the tray between the food and the longitudinal seal.  Such a modification is seen to have been an obvious matter of rearrangement that would have been suggested by the prior art teachings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792